DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 2/10/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/10/2021. In particular, original Claims 1 and 4 have been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “wherein the polyurethane includes biomass polyurethane resin and non-biomass polyurethane resin”.  Applicants are advised to amend this phrase to recite “wherein the polyurethane includes a biomass polyurethane resin and a non-biomass polyurethane resin” Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “wherein the polyurethane includes biomass polyurethane resin and non-biomass polyurethane resin”.  Applicants are advised to amend this phrase to recite “wherein the polyurethane includes a biomass polyurethane resin and a non-biomass polyurethane resin” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “the binder resin further includes a polyurethane resin that includes as as a terminal therefore”.  Applicants are advised to amend this phrase to recite “the binder resin further includes a polyurethane resin that includes at a terminal therefore” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim 1 recites the phrase “wherein the polyurethane resin includes biomass polyurethane resin and non-biomass polyurethane resin, and a biomass polyurethane resin obtained by…”. Thus, as currently amended, claim 1 requires three (3) polyurethanes, i.e. a biomass polyurethane resin, a non-biomass polyurethane resin, and a second biomass polyurethane.  However, while there is support to recite that the ink composition comprises a biomass polyurethane resin and a polyurethane resin other than the biomass polyurethane as recited in original claim 8, there is no support in the instant Specification as originally filed to recite that the ink composition comprises three (3) polyurethane resins as recited in claim 1. In the interests of compact prosecution, pending rectification of the above, claim 1 will be treated a reciting that the polyurethane is a combination of a non-biomass polyurethane and a biomass polyurethane resin.

Claim 4 recites the phrase “wherein the polyurethane resin includes biomass polyurethane resin and non-biomass polyurethane resin, and a biomass polyurethane resin obtained by…”. Thus, as currently amended, claim 1 requires three (3) polyurethanes, i.e. a biomass polyurethane resin, a non-biomass polyurethane resin, and a second biomass polyurethane.  However, while there is support to recite that the ink composition comprises a biomass polyurethane resin and a polyurethane resin other than the biomass polyurethane as recited in original claim 8, there is no support in the instant Specification as originally filed to recite that the ink composition comprises three (3) polyurethane resins as recited in claim 4. In 

Claim 8 recites wherein the binder resin further includes a polyurethane resin that includes as a terminal therefore at least one of a primary amino group or a secondary amino group”.  However, while there is support in the Specification as originally filed to recite that the binder resin the ink composition is a combination of a biomass polyurethane and a polyurethane that includes at a terminal thereof at least one of a primary amino group or a secondary amino group, there is no support to recite that the binder in the ink composition further comprises a fourth or third polyurethane as recited in claim 8. That is, claim 1 can be interpreted as comprising two (2) or three (3) polyurethane resins and the instant Specification while disclosing at most a combination of two (2) polyurethane binders does not disclose that the binder resin further comprises a third polyurethane resin as recited in instant claim 8.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 recites the limitation "the plant-oil-derived dicarboxylic acid" in Line 27.  There is insufficient antecedent basis for this limitation in the claim given that the claim recites “plant-derived dicarboxylic acid component” and not “a plant-oil-derived dicarboxylic acid”.

Claim 1 recites the limitation “wherein the biopolyester polyol component is a reaction product of a dicarboxylic acid and diol, and does not include an organic acid having three or more active hydrogen groups, each having a molecular weight equal to or less than 300 in one molecule, or includes the organic acid so as to be equal to or less than 3,000 ppm with respect to the dicarboxylic acid, and at least one of the dicarboxylic acid or the diol is plant-derived”. Claim 1 further recites the limitation “wherein the biopolvester polyol component is biopolvester polyol obtained by a reaction of a plant-derived short-chain diol component, an organic acid component having three or more active hydrogen groups, each having a molecular weight equal to or less than 300 in one molecule, and a plant-derived dicarboxylic acid component”. The recitation of these limitations renders the scope of the claims confusing given that it is unclear if the recited biopolyester is required to meet both these limitations, or if the biomass polyurethane comprises two (2) different biopolyester polyols.

Claim 1 recites that the binder resin includes a polyurethane resin, wherein the polyurethane resin includes biomass polyurethane and non-biomass polyurethane. Claim 1 further recites that a content of the biomass polyurethane resin in the polyurethane resin is 5 to 

Claim 4 recites that the binder resin includes a polyurethane resin, wherein the polyurethane resin includes biomass polyurethane and non-biomass polyurethane. Claim 4 further recites that a content of the biomass polyurethane resin in the polyurethane resin is 10 to 100 mass %” which renders the scope of the claim confusing given that it is unclear how the ink composition can comprise two (2) polyurethane resins, i.e. a biomass polyurethane and a non-biomass polyurethane, and where the biomass polyurethane in the polyurethane resin is 100 mass %. If the biomass polyurethane resin in the polyurethane resin is 100 mass % of the polyurethane resin, then the non-biomass polyurethane resin comprises zero (0) mass %, and therefore not contained in the ink composition. Thus, it is unclear how the ink composition can simultaneously comprise 100 mass % biomass polyurethane resin and still comprise any of the non-biomass polyurethane as required by the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see English language translation attached to previous Office Action) in view of Ohara et al (US 2013/0035448).

Regarding claim 1, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-polyurethane, it is clear that the polyurethane (A) of the reference is a non-biomass polyurethane as recited in the present claims.
While the reference discloses polyurethane resin (B), the reference does not disclose that this polyurethane is a biomass polyurethane as recited in the present claims. 
Ohara et al discloses an ink composition comprising a polyurethane, an organic solvent and pigments ([0300] and [0450]). The polyurethane is a biomass resource-derived polyurethane 
The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol ([0026]). The amount of the organic acid, i.e. maleic acid, in the dicarboxylic acid is more than 0 ppm to 1,000 ppm, relative to the dicarboxylic acid, within the recited range of less than or equal to 3,000 ppm ([0026]). Given that the reference discloses that polyester polyol is obtained from plant derived succinic acid, it is clear that the polyester polyol is a biopolyester polyol as recited in the claim. 
The diol is 1,3-propanediol or 1,4-butanediol ([0230]-[0232]). 1,4-butanediol has a molecular weight of 90.122 g/mol, 1,3-propanediol has molecular weight of 76.09 g/mol, succinic acid has a molecular weight of 118.09 g/mol, and malic acid has a molecular weight of 134.1 g/mol, all within the recited molecular weight range of 300 or less. Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbons, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.
The ratio of the NCO group of the diisocyanate component to the OH group of the polyester polyol is in the range of [1.1 - 3] : 1, overlapping the recited range of [1.2 – 3.0] : 1. ([00375). 
 The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).

	From the above, modifying Okamura et al to include the polyurethane disclosed by Ohara et al as polyurethane (B) in the ink compositions yields the amount of this polyurethane in the total polyurethane in the range of  20 to 95 mass %, within the recited range of 5 to 100 mass %.
Although Ohara et al does not disclose that the diols are plant derived, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the reference meets the requirements of the claimed diols, Ohara et al clearly meet the requirements of present claims.



Regarding claim 4, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-polyurethane, it is clear that the polyurethane (A) of the reference is a non-biomass polyurethane as recited in the present claims.
While the reference discloses polyurethane resin (B), the reference does not disclose that this polyurethane is a biomass polyurethane as recited in the present claims. 
Ohara et al discloses an ink composition comprising a biomass-resource derived polyurethane, an organic solvent and pigments (Abstract, [0026], [0287], [0300], and [0450]). While the reference does not explicitly disclose that the polyurethane is a binder, given that the reference discloses an ink composition comprising a pigment and a polyurethane, it is the Examiner’s position that the polyurethane necessarily functions as a binder as recited in the present claims.  Given that the reference discloses that the molecular weight of the polyurethane 
The polyurethane is obtained by reacting a polyester polyol and an organic diisocyanate such as lysine diisocyanate (Abstract, [0026], and [0287]). The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol such as 1,3-propanediol or 1,4-butanediol ([0026] and [0230]-[0232]).Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbon, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.
The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).
Given that both Okamura et al and Ohara et al are drawn ink compositions comprising organic solvent, pigments, and polyurethanes, in light of the particular advantages provided by the use and control of the biomass derived polyurethane as taught by Ohara et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such polyurethanes as the second polyurethane in the ink composition disclosed by Okamura et al with a reasonable expectation of success.
	From the above, modifying Okamura et al to include the polyurethane disclosed by Ohara et al as polyurethane (B) in the ink compositions yields the amount of this polyurethane in the total polyurethane in the range of  20 to 95 mass %, within the recited range of 10 to 100 mass %.
Although Ohara et al does not disclose that the diols are plant derived, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the reference meets the requirements of the claimed diols, Ohara et al clearly meet the requirements of present claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see attached English language translation) and Ohara et al (US 2013/0035448) as applied to claims 1 and 3-4 above, and in view of Tsukada et al (US 2016/0237198).

The discussion with respect to Okamura et al and Ohara et al as set forth in Paragraph 20 above is incorporated here by reference.

Regarding claim 7, the combined disclosures of Okamura et al and Ohara et al teach all the claim limitations as set forth above. As discussed above Ohara et al discloses that the diisocyanate is lysine diisocyanate, which as evidenced by Paragraph [0046] of Tsukada et al is a plant derived diisocyanate. 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see English language translation attached to previous Office Action) in view of Ohara et al (US 2013/0035448) and Creazzo et al (US 2009/0124719)

Regarding claim 1, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-polyurethane, it is clear that the polyurethane (A) of the reference is a non-biomass polyurethane as recited in the present claims.
While the reference discloses polyurethane resin (B), the reference does not disclose that this polyurethane is a biomass polyurethane as recited in the present claims. 
Ohara et al discloses an ink composition comprising a polyurethane, an organic solvent and pigments ([0300] and [0450]). The polyurethane is a biomass resource-derived polyurethane obtained by reacting a polyester polyol, an organic diisocyanate such as lysine diisocyanate, and an aliphatic diamine such as ethylenediamine as a chain extender (Abstract, [0026], [0287], and [0294]). Given that the reference discloses that the molecular weight of the polyurethane is 
The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol ([0026]). The amount of the organic acid, i.e. maleic acid, in the dicarboxylic acid is more than 0 ppm to 1,000 ppm, relative to the dicarboxylic acid, within the recited range of less than or equal to 3,000 ppm ([0026]). Given that the reference discloses that polyester polyol is obtained from plant derived succinic acid, it is clear that the polyester polyol is a biopolyester polyol as recited in the claim. 
The diol is 1,3-propanediol or 1,4-butanediol ([0230]-[0232]). 1,4-butanediol has a molecular weight of 90.122 g/mol, 1,3-propanediol has molecular weight of 76.09 g/mol, succinic acid has a molecular weight of 118.09 g/mol, and malic acid has a molecular weight of 134.1 g/mol, all within the recited molecular weight range of 300 or less. Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbons, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.
The ratio of the NCO group of the diisocyanate component to the OH group of the polyester polyol is in the range of [1.1 - 3] : 1, overlapping the recited range of [1.2 – 3.0] : 1. ([00375). 
 The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).
Given that both Okamura et al and Ohara et al are drawn ink compositions comprising organic solvent, pigments, and polyurethanes, in light of the particular advantages provided by the use and control of the biomass derived polyurethane as taught by Ohara et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such polyurethanes as the 
	From the above, modifying Okamura et al to include the polyurethane disclosed by Ohara et al as polyurethane (B) in the ink compositions yields the amount of this polyurethane in the total polyurethane in the range of  20 to 95 mass %, within the recited range of 5 to 100 mass %.
While Ohara et al discloses short chain diols such as 1,3-propanediols, the reference does not disclose that this diol is plant derived as recited in the present claims.
Creazzo et al discloses 1,3-propanediol  produced by a fermentation process using a renewable biological source contains carbon from the atmospheric carbon dioxide incorporated by plants, which compose the feedstock for the production of the 1,3-propanediol.  In this way, the biologically-derived 1,3-propanediol contains only renewable carbon, and not fossil fuel-based or petroleum-based carbon ([0047]-[0048]).  Therefore the diol does not deplete diminishing fossil fuels and can therefore be characterized and more natural and having less environmental impact than petroleum based polyols ([0048]).  
Given that the combined disclosures of Okamura et al and Ohara et al disclose an ink composition comprising a biomass derived polyurethane obtained from diols such as 1,3-propanediol, in light of the particular advantages provided by the use of 1,3-propanediol obtained from renewable resources as disclosed by Creazzo et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such diols in the polyurethane resin disclosed by Ohara et al with a reasonable expectation of success.



Regarding claim 4, Okamura et al discloses a laminate ink composition for soft packaging comprising an organic solvent, a pigment, a vinyl/chloride/vinyl acetate copolymer rein having a hydroxyl group (disclosed as resin (F)),and two (2) polyurethane binders (disclosed as resins (A) and (B)) ([0001], [0008]-[0009], [0047]-[0048], [0053]-[0056], and [0060]). 
The ratio of polyurethane (A) to polyurethane (B) is [4-1] : [1-19] ([0046]). Thus, the mass of polyurethane (A) in the combination of polyurethanes (A) and (B) is 80 to 5 mass %, and the amount of polyurethane (B) is 20 to 95 mass %. Polyurethane (B) is obtained by reacting a urethane prepolymer with an aliphatic amine such as ethylenediamine as a chain extender ([0036]-[0038]). Given that the reference does not disclose polyurethane (A) as being a biomass-polyurethane, it is clear that the polyurethane (A) of the reference is a non-biomass polyurethane as recited in the present claims.
While the reference discloses polyurethane resin (B), the reference does not disclose that this polyurethane is a biomass polyurethane as recited in the present claims. 
Ohara et al discloses an ink composition comprising a biomass-resource derived polyurethane, an organic solvent and pigments (Abstract, [0026], [0287], [0300], and [0450]). While the reference does not explicitly disclose that the polyurethane is a binder, given that the reference discloses an ink composition comprising a pigment and a polyurethane, it is the Examiner’s position that the polyurethane necessarily functions as a binder as recited in the present claims.  Given that the reference discloses that the molecular weight of the polyurethane 
The polyurethane is obtained by reacting a polyester polyol and an organic diisocyanate such as lysine diisocyanate (Abstract, [0026], and [0287]). The polyester polyol is a reaction product of succinic acid, i.e. a plant derived dicarboxylic acid, an organic acid such as malic acid, and a diol such as 1,3-propanediol or 1,4-butanediol ([0026] and [0230]-[0232]).Given that 1,3-propanediol and 1,4-butanediol have 3 and 4 carbon, respectively, it is the Examiner’s position that the diols disclosed by the reference are short-chain diols as recited in the present claims.
The reference discloses that the polyurethane is flexible, highly elastic, has improved handling properties and environmentally friendly ([0029]-[0030]).
Given that both Okamura et al and Ohara et al are drawn ink compositions comprising organic solvent, pigments, and polyurethanes, in light of the particular advantages provided by the use and control of the biomass derived polyurethane as taught by Ohara et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such polyurethanes as the second polyurethane in the ink composition disclosed by Okamura et al with a reasonable expectation of success.
	From the above, modifying Okamura et al to include the polyurethane disclosed by Ohara et al as polyurethane (B) in the ink compositions yields the amount of this polyurethane in the total polyurethane in the range of  20 to 95 mass %, within the recited range of 10 to 100 mass %.
While Ohara et al discloses short chain diols such as 1,3-propanediols, the reference does not disclose that this diol is plant derived as recited in the present claims.

Given that the combined disclosures of Okamura et al and Ohara et al disclose an ink composition comprising a biomass derived polyurethane obtained from diols such as 1,3-propanediol, in light of the particular advantages provided by the use of 1,3-propanediol obtained from renewable resources as disclosed by Creazzo et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such diols in the polyurethane resin disclosed by Ohara et al with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (JP 2014-214246, see attached English language translation), Ohara et al (US 2013/0035448), and Creazzo et al (US 2009/0124719) as applied to claims 1 and 3-4 above, and in view of Tsukada et al (US 2016/0237198).

The discussion with respect to Okamura et al, Ohara et al, and Creazzo et al as set forth in Paragraph 22 above is incorporated here by reference.

.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that while Ohara discloses using succinic acid, sebacic acid, and dimer acid derives from non-petroleum sources, the reference is silent regarding using a biomass of plant-derived diisocyanate. However, as set forth in the previous Office Action and maintained in the rejections above, the reference discloses organic diisocyanate such as lysine diisocyanate. As evidenced by Paragraph [0046] of Tsukada et al is a plant derived diisocyanate. Furthermore, the instant Specification discloses that lysine isocyanate is a plant derived bioisocyanate. Accordingly, in light of the evidence of Tsukada et al, as well as the disclosure in the instant Specification, it is the Examiner’s position that lysine diisocyanate disclosed by Ohara is a plant derive diisocyanate.

Applicants argue that Okamura discloses that adipic acid, succinic acid, sebacic acid, etc. can be used as a dibasic acid and the only dibasic acid used in the examples of the reference is adipic acid and therefore the reference does not disclose a polyurethane derive of biomass resources.  However, as set forth in the previous Office Action and as set forth above, Okamura was utilized as a primary reference for its disclosure of an ink composition comprising a combination of polyurethanes and not for the instantly claimed biomass derived polyurethane. Rather, as set forth in the previous Office Action and maintained above, this reference was modified by Ohara which discloses a biomass derived polyurethane. To that end it is noted in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments regarding unexpected results of the claimed ink composition are not found to be persuasive for the reasons set forth below.

As evidence of unexpected results, Applicants point to Table 1 of the instant Specification that discloses that the instantly claimed ink composition has a particularly remarkably effect of excellent printability, blocking resistance, and retort resistance against various substrates. Specifically, Applicants point to Inventive examples 1 to 12 and compare these inventive examples to Reference Example 1 and Comparative Examples 1 and 2 presented in Table 1 of the instant Specification. However, the data presented in Table 1 of the instant 

Inventive Examples 1-12 comprise a combination of a non-biomass polyurethane, a biomass derive polyurethane, titanium dioxide pigment, and a vinyl chloride/vinyl acetate copolymer mixture liquid. The inventive examples comprise 35 to 42 wt. % vinyl chloride/vinyl acetate mixture liquid, while the claims recite that the ink composition comprises a compound selected from the group consisting of vinyl chloride/vinyl acetate copolymer having a hydroxyl group, gun cotton, and a cellulose acetate propionate resin. Thus, the inventive examples only present one (1) of the compounds recited in claim 1. Furthermore, while claim 1 requires chloride/vinyl acetate copolymer, the claims do not recite amounts of this resin. Accordingly, it is unclear if the obtained results are indicative of all amounts of chloride/vinyl acetate copolymer encompassed by the present claims, or only for the particular amounts exemplified in the inventive examples. 

Claim 1 recites that the organic acid is in the amount of 3,000 ppm, while the inventive examples exemplify the organic acid as malic acid in the amount of 2,000 to 1,500 ppm. Accordingly, it is unclear if the obtained results are indicative of organic acids and amounts thereof encompassed by the present claims or only for the particular organic acid, i.e. malic acid, and amounts thereof exemplified in the examples. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of organic acid.


Claim 1 further recites that the biomass polyurethane resin is obtained from a biopolyester polyol and an organic diisocyanate, where the polyol is a short-chain diol component. However Inventive Examples 1-12 utilize biomass polyurethanes where the short chain diol is 1,3-propanediol and the diisocyanate is isophorone diisocyanate. Thus, the inventive examples utilize only one type of 1,3-propanediol and one type of diisocyanate encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all short chained diols and isocyanates encompassed by the present claims or only for the particular diols and isocyanates exemplified in the examples. 

Finally, claim 1 requires that the ink composition comprises a non-biomass polyurethane resin, while Inventive Examples 1-12 utilize a specific non-biomass polyurethane, i.e. Polyurethane Resin Varnish A. Accordingly, it is unclear if the obtained results are indicative of all non-biomass derive polyurethanes encompassed by the present claims or only for the particular exemplified non-biomass derived polyurethane exemplified in the inventive examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767